

EXHIBIT 10.5
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made, entered into and effective
as of October 27, 2006 (the “Effective Date”), between GoFish Corporation (the
“Company”), and Michael Downing, an individual (the “Executive”).


WHEREAS, the Company and the Executive wish to memorialize the terms and
conditions of the Executive’s employment by the Company in the positions of
President and Chief Executive Officer;


NOW, THEREFORE, in consideration of the covenants and promises contained herein,
the Company and the Executive agree as follows:


1. Employment Period. The Company offers to employ the Executive, and the
Executive agrees to be employed by Company, in accordance with the terms and
subject to the conditions of this Agreement, commencing on the Effective Date
and terminating on the fourth anniversary of the Effective Date (the “Scheduled
Termination Date”), unless terminated in accordance with the provisions of
Section 12 below, in which case the provisions of Section 12 shall control;
provided, however, that unless either party provides the other party with
written notice of his or its intention not to renew this Agreement at least 90
days prior to the expiration of the initial term or any renewal term of this
Agreement (as the case may be), this Agreement shall automatically renew for
additional one-year periods commencing on the day after such expiration date.
The Executive affirms that no obligation exists between the Executive and any
other entity which would prevent or impede the Executive’s immediate and full
performance of every obligation of this Agreement.


2. Position and Duties. During the term of the Executive’s employment hereunder,
the Executive shall continue to serve in, and assume duties and responsibilities
consistent with, the positions of President and Chief Executive Officer, unless
and until otherwise instructed by the Company. The Executive agrees to devote to
the Company substantially all of his working time, skill, energy and best
business efforts during the term of his employment with the Company, and the
Executive shall not engage in business activities outside the scope of his
employment with the Company if such activities would detract from or interfere
with his ability to fulfill his responsibilities and duties under this Agreement
or require substantial amounts of his time or of his services.


3. No Conflicts. The Executive covenants and agrees that for so long as he is
employed by the Company, he shall inform the Company of each and every future
business opportunity presented to the Executive that arises within the scope of
the Business of the Company (as defined below) and would be feasible for the
Company, and that he will not, directly or indirectly, exploit any such
opportunity for his own account.


4. Hours of Work. The Executive’s normal days and hours of work shall coincide
with the Company’s regular business hours. The nature of the Executive’s
employment with the Company requires flexibility in the days and hours that the
Executive must work, and may necessitate that the Executive work on other or
additional days and hours.
 

--------------------------------------------------------------------------------




5. Location. The locus of the Executive’s employment with the Company shall be
the Company’s office located in San Francisco, California and any other locus
where the Company now or hereafter has a business facility.


6. Compensation.


(a) Base Salary. During the term of this Agreement, the Company shall pay, and
the Executive agrees to accept, in consideration for the Executive’s services
hereunder, pro rata bi-weekly payments of the annual salary of $175,000.00, less
all applicable taxes and other appropriate deductions.


The Compensation Committee (the “Compensation Committee”) of the Company’s board
of Directors (the “Board”) shall also review the Executive’s base salary
annually and shall make a recommendation to the Board as to whether such base
salary should be increased, which decision shall be within the Board’s sole
discretion.


(b) Bonus. During the term of this Agreement, the Executive shall be entitled to
receive a bonus, which may be paid annually or semi-annually at the discretion
of the Compensation Committee (or by the independent members of the Board if
there exists no Compensation Committee), the aggregate of which bonus shall not
exceed 40% of his base salary, and the actual amount of which bonus shall be
determined according to achievement of performance-related financial and
operating targets established annually for the Company and the Executive by the
Compensation Committee (or by the independent members of the Board if there
exists no Compensation Committee). As of the Effective Date, and unless modified
by the Compensation Committee (or by the independent members of the Board if
there exists no Compensation Committee), the Executive shall be entitled to
receive a semi-annual bonus. The performance targets described above for each
fiscal year shall be adopted by the Compensation Committee promptly after the
end of the prior fiscal year, but in no event later than March 31st of the
current fiscal year (except for fiscal year 2006, the performance targets for
which are annexed to this Agreement as Exhibit A). Each bonus, or in the case of
a semi-annual bonus, one installment of the semi-annual bonus, shall be paid by
the Company to the Executive promptly after the first meeting of the Board
following the completion of the annual audit, which meeting shall occur on or
about April 15th of each year.


7. Expenses. During the term of this Agreement, the Executive shall be entitled
to payment or reimbursement of any reasonable expenses paid or incurred by him
in connection with and related to the performance of his duties and
responsibilities hereunder for the Company. All requests by the Executive for
payment of reimbursement of such expenses shall be supported by appropriate
invoices, vouchers, receipts or such other supporting documentation in such form
and containing such information as the Company may from time to time require,
evidencing that the Executive, in fact, incurred or paid said expenses.
 
2

--------------------------------------------------------------------------------




8. Vacation. During the term of this Agreement, the Executive shall be entitled
to accrue, on a pro rata basis, 20 vacation days, per year. The Executive shall
be entitled to carry over any accrued, unused vacation days from year to year
without limitation.


9. Lock-Up Agreement. The Executive shall enter into a Lock-Up Agreement with
the Company in the form attached hereto as Exhibit B.


10. Stock Options. The Company hereby agrees that the Executive shall be granted
a non-qualified stock option on the terms and conditions hereinafter stated:


(a) Grant of Options. On the Effective Date, the Company will grant the
Executive an option to purchase an aggregate of 500,000 shares of the Company’s
common voting stock (the “Option”) under the Company’s 2006 Stock Option Plan
(the “Stock Option Plan”). Such grant shall be evidenced by an Option Agreement
as contemplated by the Stock Option Plan. In subsequent years the Executive
shall be eligible for such grants of Options and other permissible awards
(collectively with Options, “Awards”) under the Stock Option Plan as the
Compensation Committee or the Board shall determine. The Executive agrees that
he is receiving substantial consideration, including a share in the goodwill of
the Company, as a result of the Grant of Options and Vesting provisions herein.


(b) Option Price; Term. The per share exercise price of the Option shall be
$1.50, which represents the fair market value per share of Company common voting
stock on the Effective Date. The term of the Option shall be ten years from the
date of grant.


(c) Vesting and Exercise. One-third (1/3) of the Option shall be vested and
exercisable on the first anniversary of the grant of the Option. Thereafter, an
additional one-thirty sixth (1/36) of the Option shall be vested and become
exercisable on the last day of each month, subject to the provisions of Section
10(d) below.


(d) Termination of Service; Accelerated Vesting. 
 
(i) If the Executive’s employment is terminated for Cause, as such term is
defined below, all unvested Awards shall immediately expire effective the date
of termination of employment. Vested Awards, to the extent unexercised, shall
expire 120 days after termination of the employment.


(ii) If the Executive’s employment is terminated voluntarily by the Executive
without Good Reason, as such term is defined below, all unvested Awards shall
immediately expire effective the date of termination of employment. Vested
Awards, to the extent unexercised, shall expire 120 days after the termination
of employment.


(iii) If the Executive’s employment terminates on account of death or
Disability, as defined below, all unvested Awards shall immediately expire
effective the date of termination of employment. Vested Awards, to the extent
unexercised, shall expire one year after the termination of employment.
 
3

--------------------------------------------------------------------------------




(iv) If the Executive’s employment is terminated (A) in connection with a Change
of Control (or following a Change of Control event), (B) by the Company without
Cause or (C) by the Executive for Good Reason, all unvested Awards shall
immediately vest and become exercisable effective the date of termination of
employment, and, to the extent unexercised, shall expire one year after any such
event.


(e) Payment. The full consideration for any shares purchased by the Executive
upon exercise of the Option shall be paid in cash. 
 
11. Other Benefits.


(a) During the term of this Agreement, the Executive shall be eligible to
participate in incentive, savings, retirement (401(k)), and welfare benefit
plans, including, without limitation, health, medical, dental, vision, life
(including accidental death and dismemberment) and disability insurance plans
(collectively, “Benefit Plans”), in substantially the same manner, including but
not limited to responsibility for the cost thereof, and at substantially the
same levels, as the Company makes such opportunities available to all of the
Company’s managerial or salaried executive employees.


(b) The Executive’s spouse and dependent minor children will be covered under
the Benefit Plans providing health, medical, dental, and vision benefits, in
substantially the same manner, including but not limited to responsibility for
the cost thereof, and at substantially the same levels, as the Company makes
such opportunities available to the spouses and dependent minor children to all
of the Company’s managerial or salaried executive employees.


(c) The Company shall purchase and maintain traditional directors and officers
liability insurance coverage in the amount of at least $5,000,000 covering the
Company’s officers and directors, including the Executive, as of the Effective
Date.


(d)  Until such time as Executive becomes covered by Company medical coverage,
the Company shall pay the cost of COBRA coverage provided by Executive’s prior
employer, to the same extent as such coverage was paid for by such prior
employer.


12. Termination of Employment.


(a) Death. In the event that during the term of this Agreement the Executive
dies, this Agreement and the Executive’s employment with the Company shall
automatically terminate and the Company shall have no further obligations or
liability to the Executive or his heirs, administrators or executors with
respect to compensation and benefits accruing thereafter, except for the
obligation to pay the Executor’s heirs, administrators or executors any earned
but unpaid base salary, unpaid pro rata annual bonus and unused vacation days
accrued through the date of death, and vested but unexercised Awards; provided,
that nothing contained in this paragraph shall be deemed to excuse any breach by
the Company of any provision of this Agreement. The Company shall deduct, from
all payments made hereunder, all applicable taxes, including income tax, FICA
and FUTA, and other appropriate deductions.
 
4

--------------------------------------------------------------------------------




(b) “Disability.” In the event that, during the term of this Agreement the
Executive shall be prevented from performing his duties and responsibilities
hereunder to the full extent required by the Company by reason of Disability (as
defined below) this Agreement and the Executive’s employment with the Company
shall automatically terminate and the Company shall have no further obligations
or liability to the Executive or his heirs, administrators or executors with
respect to compensation and benefits accruing thereafter, except for the
obligation to pay the Executive or his heirs, administrators or executors any
earned but unpaid base salary, unpaid pro rata annual bonus and unused vacation
days accrued through the Executive’s last date of Employment with the Company,
and vested but unexercised Awards; provided, that nothing contained in this
paragraph shall be deemed to excuse any breach by the Company of any provision
of this Agreement including any failure to maintain the long-term disability
insurance coverage required pursuant to Section 10(b)(iv). The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions through the last date of
the Executive’s employment with the Company. For purposes of this Agreement,
“Disability” shall mean a physical or mental disability that prevents the
performance by the Executive, with or without reasonable accommodation, of his
duties and responsibilities hereunder for a period of not less than an aggregate
of three months during any twelve consecutive months.


(c) “Cause.”


(i) At any time during the term of this Agreement, the Company may terminate
this Agreement and the Executive’s employment hereunder for “Cause.” For
purposes of this Agreement, “Cause” shall be defined as the occurrence of: (A)
gross neglect, malfeasance or gross insubordination in performing the
Executive’s duties under this Agreement; (B) the Executive’s conviction for a
felony, excluding convictions associated with traffic violations; (C) an
egregious act of dishonesty (including without limitation theft or embezzlement)
or a malicious action by the Executive toward the Company’s customers or
employees; (D) a willful and material violation of any provision of Sections 13
and 14 hereof; (E) intentional reckless conduct that is materially detrimental
to the business or reputation of the Company; or (F) material failure, other
than by reason of Disability, to carry out reasonably assigned duties or
instructions consistent with the titles of President and Chief Executive Officer
(provided that material failure to carry out reasonably assigned duties shall be
deemed to constitute Cause only after a finding by the Board of Directors, or a
duly constituted committee thereof, of material failure on the part of the
Executive and the failure to remedy such performance to the Board’s or the
committee’s satisfaction within 30 days after delivery of written notice to the
Executive of such finding).


(ii) Upon termination of this Agreement for Cause, the Company shall have no
further obligations or liability to the Executive or his heirs, administrators
or executors with respect to compensation and benefits thereafter, except for
the obligation to pay the Executive any earned but unpaid base salary, unpaid
pro rata annual bonus and unused vacation days accrued through the Executive’s
last day of employment with the Company. The Company shall deduct, from all
payments made hereunder, all applicable taxes, including income tax, FICA and
FUTA, and other appropriate deductions.
 
5

--------------------------------------------------------------------------------




(d) Change of Control. For purposes of this Agreement, “Change of Control” means
the occurrence of, or the Company’s Board votes to approve: (A) any
consolidation or merger of the Company pursuant to which the stockholders of the
Company immediately before the transaction do not retain immediately after the
transaction, in substantially the same proportions as their ownership of shares
of the Company’s voting stock immediately before the transaction, direct or
indirect beneficial ownership of more than 50% of the total combined voting
power of the outstanding voting securities of the surviving business entity; (B)
any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the Company
other than any sale, lease, exchange or other transfer to any company where the
Company owns, directly or indirectly, 100% of the outstanding voting securities
of such company after any such transfer; or (C) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than 50% of the voting stock of the Company.


(e) “Good Reason.”
 
(i) At any time during the term of this Agreement, subject to the conditions set
forth in Section 12(e)(ii) below, the Executive may terminate this Agreement and
the Executive’s employment with the Company for “Good Reason.” For purposes of
this Agreement, “Good Reason” shall mean the occurrence of any of the following
events: (A) the assignment, without the Executive’s consent, to the Executive of
duties that are significantly different from, and that result in a substantial
diminution of, the duties that he assumed on the Effective Date; (B) the
assignment, without the Executive’s consent, to the Executive of a title that is
different from and subordinate to the title specified in Section 2 above,
provided, however, that the retention of another executive as President or Chief
Executive Officer shall not, in and of itself, entitle the Executive to claim a
termination for Good reason hereunder; (C) any termination of the Executive’s
employment by the Company, other than a termination for Cause, within 12 months
after a Change of Control; (D) the assignment, without the Executive’s consent,
to the Executive of duties that are significantly different from, and that
result in a substantial diminution of, the duties that he assumed on the
Effective Date within 12 months after a Change of Control; or (E) material
breach by the Company of this Agreement.


(ii) The Executive shall not be entitled to terminate his employment with the
Company and this Agreement for Good Reason unless and until he shall have
delivered written notice to the Company of his intention to terminate this
Agreement and his employment with the Company for Good Reason, which notice
specifies in reasonable detail the circumstances claimed to provide the basis
for such termination for Good Reason, and the Company shall not have eliminated
the circumstances constituting Good Reason within 30 days of its receipt from
the Executive of such written notice.


(iii) In the event that the Executive terminates this Agreement and his
employment with the Company for Good Reason, the Company shall pay or provide to
the Executive (or, following his death, to the Executive’s heirs, administrators
or executors): (A) any earned but unpaid base salary, unpaid pro rata annual
bonus and unused vacation days accrued through the Executive’s last day of
employment with the Company; (B) the Executive’s full base salary through the
Scheduled Termination Date (as the same may have been extended through any
extensions of this Agreement); (C) the value of vacation days that the Executive
would have accrued through the Scheduled Termination Date; (D) continued
coverage, at the Company’s expense, under all Benefits Plans in which the
Executive was a participant immediately prior to his last date of employment
with the Company, or, in the event that any such Benefit Plans do not permit
coverage of the Executive following his last date of employment with the
Company, under benefit plans that provide no less coverage than such Benefit
Plans, through the Scheduled Termination Date; and (E) severance in an amount
equal to one year’s base salary, as in effect immediately prior to the
Executive’s termination hereunder. All payments due hereunder shall be made
within 45 days after the date of termination of the Executive’s employment. The
Company shall deduct, from all payments made hereunder, all applicable taxes,
including income tax, FICA and FUTA, and other appropriate deductions.
 
6

--------------------------------------------------------------------------------


 
(iv) The Executive shall have no duty to mitigate his damages, except that
continued benefits required to be provided under Section 11(e)(iii)(D) shall be
canceled or reduced to the extent of any comparable benefit coverage offered to
the Executive during the period prior to the Scheduled Termination Date by a
subsequent employer or other person or entity for which the Executive performs
services, including but not limited to consulting services.


(f) Without “Cause.”
 
(i) By The Executive. At any time during the term of this Agreement, the
Executive shall be entitled to terminate this Agreement and the Executive’s
employment with the Company without Cause by providing prior written notice of
at least 90 days to the Company. Upon termination by the Executive of this
Agreement and the Executive’s employment with the Company without Cause, the
Company shall have no further obligations or liability to the Executive or his
heirs, administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive any earned but unpaid
base salary, and unused vacation days accrued through the Executive’s last day
of employment with the Company. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions.


(ii) By The Company. At any time during the term of this Agreement, the Company
shall be entitled to terminate this Agreement and the Executive’s employment
with the Company without Cause by providing prior written notice of at least 90
days to the Executive. Upon termination by the Company of this Agreement and the
Executive’s employment with the Company without Cause, the Company shall pay or
provide to the Executive (or, following his death, to the Executive’s heirs,
administrators or executors): (A) any earned but unpaid base salary, unpaid pro
rata annual bonus and unused vacation days accrued through the Executive’s last
day of employment with the Company; (B) the Executive’s full base salary through
the Scheduled Termination Date (as the same may have been extended through any
extensions of this Agreement); (C) the value of vacation days that the Executive
would have accrued through the Scheduled Termination Date; and (D) continued
coverage, at the Company’s expense, under all Benefits Plans in which the
Executive was a participant immediately prior to his last date of employment
with the Company, or, in the event that any such Benefit Plans do not permit
coverage of the Executive following his last date of employment with the
Company, under benefit plans that provide no less coverage than such Benefit
Plans, through the Scheduled Termination Date, and for 12 months following the
Termination Date; and (E) severance in an amount equal to one year’s base
salary, as in effect immediately prior to the Executive’s termination hereunder.
All payments due hereunder shall be made within 45 days after the date of
termination of the Executive’s employment. The Company shall deduct, from all
payments made hereunder, all applicable taxes, including income tax, FICA and
FUTA, and other appropriate deductions.
 
7

--------------------------------------------------------------------------------


 
13. Confidential Information.


(a) The Executive expressly acknowledges that, in the performance of his duties
and responsibilities with the Company, he has been exposed since prior to the
Effective Date, and will be exposed, to the trade secrets, business and/or
financial secrets and confidential and proprietary information of the Company,
its affiliates and/or its clients, business partners or customers (“Confidential
Information”). The term “Confidential Information” includes information or
material that has actual or potential commercial value to the Company, its
affiliates and/or its clients, business partners or customers and is not
generally known to and is not readily ascertainable by proper means to persons
outside the Company, its affiliates and/or its clients or customers.


(b) Except as authorized in writing by the Board, during the performance of the
Executive’s duties and responsibilities for the Company and until such time as
any such Confidential Information becomes generally known to and readily
ascertainable by proper means to persons outside the Company, its affiliates
and/or its clients, business partners or customers, the Executive agrees to keep
strictly confidential and not use for his personal benefit or the benefit to any
other person or entity (other than the Company) the Confidential Information.
“Confidential Information” includes the following, whether or not expressed in a
document or medium, regardless of the form in which it is communicated, and
whether or not marked “trade secret” or “confidential” or any similar legend:
(i) lists of and/or information concerning customers, prospective customers,
suppliers, employees, consultants, co-venturers and/or joint venture candidates
of the Company, its affiliates or its clients or customers; (ii) information
submitted by customers, prospective customers, suppliers, employees, consultants
and/or co-venturers of the Company, its affiliates and/or its clients or
customers; (iii) non-public information proprietary to the Company, its
affiliates and/or its clients or customers, including, without limitation, cost
information, profits, sales information, prices, accounting, unpublished
financial information, business plans or proposals, expansion plans (for current
and proposed facilities), markets and marketing methods, advertising and
marketing strategies, administrative procedures and manuals, the terms and
conditions of the Company’s contracts and trademarks and patents under
consideration, distribution channels, franchises, investors, sponsors and
advertisers; (iv) proprietary technical information concerning products and
services of the Company, its affiliates and/or its clients, business partners or
customers, including, without limitation, product data and specifications,
diagrams, flow charts, know how, processes, designs, formulae, inventions and
product development; (v) lists of and/or information concerning applicants,
candidates or other prospects for employment, independent contractor or
consultant positions at or with any actual or prospective customer or client of
Company and/or its affiliates, any and all confidential processes, inventions or
methods of conducting business of the Company, its affiliates and/or its
clients, business partners or customers; (vi) acquisition or merger targets;
(vii) business plans or strategies, data, records, financial information or
other trade secrets concerning the actual or contemplated business, strategic
alliances, policies or operations of the Company or its affiliates; or (viii)
any and all versions of proprietary computer software (including source and
object code), hardware, firmware, code, discs, tapes, data listings and
documentation of the Company; or (ix) any other confidential information
disclosed to the Executive by, or which the Executive obligated under a duty of
confidence from, the Company, its affiliates, and/or its clients, business
partners or customers.
 
8

--------------------------------------------------------------------------------




(c) The Executive affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of his prior
employer(s) in providing services to the Company.


(d) In the event that the Executive’s employment with the Company terminates for
any reason, the Executive shall deliver forthwith to the Company any and all
originals and copies of Confidential Information.


14. Non-Competition And Non-Solicitation.
 
(a) The Executive agrees and acknowledges that by virtue of his position in the
Company, he is familiar with and in possession of the Company’s trade secrets,
customer information and other Confidential Information which are valuable to
the Company and that their goodwill, protection and maintenance constitute a
legitimate business interest of the Company, to be protected by the
non-competition restrictions set forth herein. The Executive agrees and
acknowledges that the non-competition restrictions set forth herein are
reasonable and necessary and do not impose undue hardship or burdens on the
Executive. The Executive also acknowledges that the products and services
developed or provided by the Company, its affiliates and/or its clients or
customers are or are intended to be sold, provided, licensed and/or distributed
to customers and clients in and throughout the United States (the “Geographic
Boundary”) (to the extent the Company comes to own or operate any material asset
in other areas of the United States during the term of the Executive’s
employment, the definition of Geographic Boundary shall be expanded to cover
such other areas), and that the Geographic Boundary, scope of prohibited
competition, and time duration set forth in the non-competition restrictions set
forth below are reasonable and necessary to maintain the value of the
Confidential Information of, and to protect the goodwill and other legitimate
business interests of, the Company, its affiliates and/or its clients or
customers.
 
9

--------------------------------------------------------------------------------




(b) The Executive agrees that the Company will be irreparably damaged if
Executive were to provide services or to otherwise participate in the business
of any Person or other company competing with the Company in violation of this
Agreement and any such competition by the Executive would result in significant
loss of goodwill by the Company. Therefore, the Executive hereby agrees and
covenants that he shall not, without the prior written consent of the Company,
directly or indirectly, in any capacity whatsoever, including, without
limitation, as an employee, employer, consultant, principal, partner,
shareholder, officer, director or any other individual or representative
capacity (other than a holder of less than one percent (1%) of the outstanding
voting shares of any publicly held company), or whether on the Executive’s own
behalf or on behalf of any other person or entity or otherwise howsoever, during
the Executive’s employment with the Company and for a period equal to the
greater of (i) one year (two years, if termination of this Agreement or of
Executive’s employment is pursuant to Section 12(f)(i) hereof) following the
termination of this Agreement or of the Executive’s employment with the Company
or (ii) the period during which the Executive continues to receive his base
salary pursuant to Sections 12(e) or 12(f)(ii) of this Agreement following the
termination of this Agreement and of the Executive’s employment, in the
Geographic Boundary:


(i) Directly or indirectly engage, own, manage, operate, control, be employed
by, consult for, participate in, render services for or be connected in any
manner with the ownership, management, operation or control of any business in
competition with the Business of the Company. The “Business of the Company” is
defined as the Internet video industry within the Geographic Boundary.


(ii) Directly or indirectly through another person recruit, solicit interfere
with or hire, or attempt to recruit, solicit, interfere with or hire, any
employee, or independent contractor of the Company to leave the employment (or
independent contractor relationship) thereof, whether or not any such employee
or independent contractor is party to an employment agreement. The Company
acknowledges that this Section will not be violated by general advertising or
general solicitations that are not targeted or directed specifically to
employees of the Company, nor by the consideration or acceptance of unsolicited
applications for employment by such individuals.


(iii) Directly or indirectly through another person, attempt in any manner to
solicit or accept from any customer of the Company, with whom the Executive had
significant contact during the term of the Agreement, business of the kind or
competitive with the business done by the Company with such customer or to
persuade or attempt to persuade any such customer to cease to do business or to
reduce the amount of business which such customer has customarily done or is
reasonably expected to do with the Company, or if any such customer elects to
move its business to a person other than the Company, provide any services (of
the kind or competitive with the Business of the Company) for such customer, or
have any discussions regarding any such service with such customer, on behalf of
such other person.


(iv) Interfere with any relationship, contractual or otherwise, between the
Company and any other party, including; without limitation, any supplier,
co-venturer or joint venturer of the Company to discontinue or reduce its
business with the Company or otherwise interfere in any way with the Business of
the Company.


15. Dispute Resolution. The Executive and the Company agree that any dispute or
claim, whether based on contract, tort, discrimination, retaliation, or
otherwise, relating to, arising from, or connected in any manner with this
Agreement or with the Executive’s employment with Company shall be resolved
exclusively through final and binding arbitration under the auspices of the
American Arbitration Association (“AAA”). The arbitration shall be held in San
Francisco, CA. The arbitration shall proceed in accordance with the National
Rules for the Resolution of Employment Disputes of the AAA in effect at the time
the claim or dispute arose, unless other rules are agreed upon by the parties.
The arbitration shall be conducted by one arbitrator who is a member of the AAA,
unless the parties mutually agree otherwise. The arbitrators shall have
jurisdiction to determine any claim, including the arbitrability of any claim,
submitted to them. The arbitrators may grant any relief authorized by law for
any properly established claim. The interpretation and enforceability of this
paragraph of this Agreement shall be governed and construed in accordance with
the United States Federal Arbitration Act, 9. U.S.C. § 1, et seq. More
specifically, the parties agree to submit to binding arbitration any claims for
unpaid wages or benefits, or for alleged discrimination, harassment, or
retaliation, arising under Title VII of the Civil Rights Act of 1964, the Equal
Pay Act, the National Labor Relations Act, the Age Discrimination in Employment
Act, the Americans With Disabilities Act, the Employee Retirement Income
Security Act, the Civil Rights Act of 1991, the Family and Medical Leave Act,
the Fair Labor Standards Act, Sections 1981 through 1988 of Title 42 of the
United States Code, COBRA, the New York State Human Rights Law, the New York
City Human Rights Law, and any other federal, state, or local law, regulation,
or ordinance, and any common law claims, claims for breach of contract, or
claims for declaratory relief. The Executive acknowledges that the purpose and
effect of this paragraph is solely to elect private arbitration in lieu of any
judicial proceeding he might otherwise have available to him in the event of an
employment-related dispute between him and the Company. Therefore, the Executive
hereby waives his right to have any such employment-related dispute heard by a
court or jury, as the case may be, and agrees that his exclusive procedure to
redress any employment-related claims will be arbitration.
 
10

--------------------------------------------------------------------------------




16. Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement or contemplated hereby shall be in writing and
shall be deemed to have been duly given when personally delivered, delivered by
a nationally recognized overnight delivery service or when mailed United States
Certified or registered mail, return receipt requested, postage prepaid, and
addressed as follows:


If to the Company:


GoFish Corporation
500 Third Street
Suite 260
San Francisco, CA 94107
(415) 738-8834 (facsimile)
(415) 738-8705 (direct)
 
If to the Executive:


Michael Downing
2299 Pacific #51
San Francisco, CA 94115
(415) 810-5580 (direct)



17. Miscellaneous.


(a) All issues and disputes concerning, relating to or arising out of this
Agreement and from the Executive’s employment by the Company, including, without
limitation, the construction and interpretation of this Agreement, shall be
governed by and construed in accordance with the internal laws of the State of
California, without giving effect to that State’s principles of conflicts of
law.
 
11

--------------------------------------------------------------------------------




(b) The Executive and the Company agree that any provision of this Agreement
deemed unenforceable or invalid may be reformed to permit enforcement of the
objectionable provision to the fullest permissible extent. Any provision of this
Agreement deemed unenforceable after modification shall be deemed stricken from
this Agreement, with the remainder of the Agreement being given its full force
and effect.


(c) The Company shall be entitled to equitable relief, including injunctive
relief and specific performance as against the Executive, for the Executive’s
threatened or actual breach of Sections 13 or 14 of this Agreement, as money
damages for a breach thereof would be incapable of precise estimation,
uncertain, and an insufficient remedy for an actual or threatened breach of
Sections 13 or 14 of this Agreement. The Executive and the Company agree that
any pursuit of equitable relief in respect of Sections 13 or 14 of this
Agreement shall have no effect whatsoever regarding the continued viability and
enforceability of Section 15 of this Agreement.


(d) Any waiver or inaction by the Company for any breach of this Agreement shall
not be deemed a waiver of any subsequent breach of this Agreement.


(e) The Executive and the Company independently have made all inquiries
regarding the qualifications and business affairs of the other which either
party deems necessary. The Executive affirms that he fully understands this
Agreement’s meaning and legally binding effect. Each party has participated
fully and equally in the negotiation and drafting of this Agreement. Each party
assumes the risk of any misrepresentation or mistaken understanding or belief
relied upon by him or it in entering into this Agreement.


(f) The Executive’s obligations under this Agreement are personal in nature and
may not be assigned by the Executive to any other person or entity.


(g) This instrument constitutes the entire Agreement between the parties
regarding its subject matter. When signed by all parties, this Agreement
supersedes and nullifies all prior or contemporaneous conversations,
negotiations, or agreements, oral and written, regarding the subject matter of
this Agreement. In any future construction of this Agreement, this Agreement
should be given its plain meaning. This Agreement may be amended only by a
writing signed by the Company and the Executive.


(h) This Agreement may be executed in counterparts, a counterpart transmitted
via facsimile, and all executed counterparts, when taken together, shall
constitute sufficient proof of the parties’ entry into this Agreement. The
parties agree to execute any further or future documents which may be necessary
to allow the full performance of this Agreement. This Agreement contains
headings for ease of reference. The headings have no independent meaning.
 
12

--------------------------------------------------------------------------------




(i) THE EXECUTIVE STATES THAT HE HAS FREELY AND VOLUNTARILY ENTERED INTO THIS
AGREEMENT AND THAT HE HAS READ AND UNDERSTOOD EACH AND EVERY PROVISION THEREOF.
THIS AGREEMENT IS EFFECTIVE UPON THE EXECUTION OF THIS AGREEMENT BY BOTH
PARTIES.



[Signature Page Follows]


13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Executive have executed this
Employment Agreement as of the day and year first above written.

      Executive GoFish Corporation  
   
   
  /s/ Michael Downing By:   /s/ Louis W. Zehil

--------------------------------------------------------------------------------

Michael Downing

--------------------------------------------------------------------------------

Name: Louis W. Zehil   Title: Corporate Secretary


         
14

--------------------------------------------------------------------------------


 